NO. 07-09-0255-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL A

                                FEBRUARY 17, 2010

                        ______________________________


                       TIMOTHY DAVENPORT, APPELLANT

                                         V.

                        THE STATE OF TEXAS, APPELLEE


                      _________________________________

        FROM THE 316TH DISTRICT COURT OF HUTCHINSON COUNTY;

                NO. 10,065; HONORABLE JOHN LAGRONE, JUDGE

                       _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                             MEMORANDUM OPINION


      Pending before this Court is Appellant=s Motion to Dismiss Appeal in which he

requests that his notice of appeal be withdrawn and the appeal be dismissed.       As

required by Rule 42.2(a) of the Texas Rules of Appellate Procedure, the motion is

signed by Appellant and his attorney. No decision of this Court having been delivered,
the motion is granted and the appeal is dismissed. No motion for rehearing will be

entertained and our mandate will issue forthwith.

      Accordingly, the appeal is dismissed.



                                               Patrick A. Pirtle
                                                   Justice


Do not publish.




                                           2